740 So.2d 1260 (1999)
James Arron KELLY, Petitioner,
v.
STATE of Florida, Respondent.
No. 99-2358.
District Court of Appeal of Florida, Fifth District.
September 24, 1999.
James A. Kelly, Lowell, pro se.
No Appearance for respondent.
HARRIS, J.
Because Kelly was not properly advised of his right to appeal, we agree he is entitled to a belated appeal. However, reviewing the record herein, we are convinced that a summary disposition is appropriate and thus affirm. One of Kelly's claims should have been raised on direct appeal and was not; the other claim was unsuccessfully raised on direct appeal. His appeal is without merit.
PETITION GRANTED. JUDGMENT AFFIRMED.
COBB and PETERSON, JJ., concur.